Per Curiam.
In so severe a proceeding as a foreign attachment, we cannot doubt that the prescribed form of serving the writ, in order to attach real estate, must be strictly pursued. The law allows it to be served on a tenant in possession, “ holding under the defendantand we are very clear that where the defendant inherits the land subject to a curtesy estate, the tenant by the-curtesy does not hold under him in any proper sense. The service on him was therefore improper, and was rightly quashed.
Judgment affirmed.